STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

LYDIA       MCCOY                                                                                                 NO.         2022       CW     0235

VERSUS


JOSEPH        PAUL       MCCOY                                                                                         JULY        05,        2022




In    Re:           Lydia                McCoy,              applying            for            supervisory                    writs,             23rd
                    Judicial                    District              Court,            Parish                  of      Ascension,                 No.
                    112474.




BEFORE:             McCLENDON,                   WELCH,         AND       HESTER,               JJ.


        WRIT            DENIED.                 We       note         that        Exhibits                  Al,        A3,        B1,      B2,      E1
through          E13,          F1,        F2,      FWB,         F3,       F4,     F6,           and        F7     through            F11        filed
into        evidence                 on         August           25,        2020,               as         well         as        Defendant' s
Exhibits           2,     3,        4,     5,      6,     16,       17,     18,       19,            20,     21,        22,       23,     24,      25,
26,     27,       and          28        filed          into        evidence               on         October               21,     2020,          are

included           with         the           record           on      appeal.                  The         referenced                  exhibits,

while        not        included                in       the     bound           volumes,                   are        included            in      the
evidence           folders                that          were        sent        to      this               court        along           with       the
initial          two       bound                volumes.                 Moreover,                   on     June         22,  2022,                the
district           court               supplemented                   the       record               with          Exhibit              F- 13 (     R.
469).            Additionally,                          on     June        22,        2022,                the       record             was       also

supplemented
                           following:
                               with             the              2020                 1)             the         October             21,
transcript of the hearing on the traversals (  R. 490- 559);  2)  the

January 27, 2020 transcript of the hearing on plaintiff' s motion
to  compel
            discovery ( R.   591- 614); 3) plaintiff' s " Motion   to
Amend         Judgement                   Pursuant               to       La      Code               Civ         Pro          1951         Due      to
Calculation               Errors"                  filed        on        August           9,         2021 (           R.     470- 473);            4)
 Order        to        Show           Cause"           on      plaintiff' s                motion                to        amend        judgment
due     to       calculation                     errors (           R.      474);           5)         the           October            13,       2021
transcript of the                         hearing on                  the plaintiff' s motion                                 to amend the
judgment           pursuant                   to        Article           1951        and            the         clerk'       s     motion          to
dismiss          the,      appeal (                R.        560- 590);           and           6)         the       November            5,       2021
Order       on   Motion              to       Amend          Judgment (          R.     488).


                                                                         PMC
                                                                         JEW
                                                                         CHH




COURT       OF   APPEAL,                 FIRST          CIRCUIT




             0- V-       4Q- - - '')               Lji,
        DEPUTY          CLERK            OF     COURT

                 FOR     THE         COURT